Citation Nr: 1230173	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  04-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.

(The issues of the propriety of the discontinuance of and eligibility for Department of Veterans Affairs (VA) Vocational Rehabilitation services under the provisions of 38 U.S.C. Chapter 31, are addressed in a separate decision under the same docket number.)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1963 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that declined to reopen the Veteran's previously denied claims of service connection for bilateral hearing loss disability and tinnitus.

In May 2007, the Veteran appeared at a Central Office hearing before a Veterans Law Judge, who has since retired.  A transcript of that hearing is in the claims file.  The Veteran was informed of his right to another hearing as a result of the Judge's retirement, but declined.

This claim was previously before the Board in November 2007, when the claims were reopened and denied on the merits.  The Veteran appealed the denial of service connection to the United States Court of Appeals for Veterans Claims (Court), which in June 2009, issued a Memorandum Decision setting aside the Board's November 2007 decision and remanding the case to the Board for further development.  

This case then was before the Board in November 2010, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2012, the Veteran appeared at a Video Conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is also in the claims file. 

The issue of entitlement to an increased rating for spinal cord injury was raised at the June 2012 hearing, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over that issue and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1. The Veteran's bilateral loss disability is causally related to his military service.

2. The Veteran's tinnitus is causally related to his military service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss disability was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).

2. Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefits sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.



Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is considered competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran's service treatment and service personnel records show that for the first 12 years of his military service, he worked as an aircraft maintenance technician, servicing jet engines on the flight lines.  After service separation, he was employed as a special education teacher and had no significant noise exposure.  Based on these facts, there is no dispute that the Veteran suffered hazardous noise exposure in service.

At present, the Veteran demonstrates significant bilateral hearing loss.  The most recent audiometric evaluation, conducted in March 2010, shows puretone threshold levels, in decibels, as follows: at 500 Hertz, 20 in the right ear and 45 in the left ear; at 1000 Hertz, 25 in the right ear and 30 in the left ear; at 2000 Hertz, 55 in the right ear and 50 in the left ear; at 3000 Hertz, 55 in the right ear and 50 in the left ear; and at 4000 Hertz, 75 in the right ear and 60 in the left ear.  Speech recognition testing showed results of 84% in the right ear and 100% in the left ear.  These results are sufficient to satisfy the requirement of 38 C.F.R. § 3.385 with respect to establishing a current hearing loss disability.  The Veteran also reports experiencing tinnitus in the form of ringing, whistling, whining, cracking, and popping noises.

With regard to the question of whether the Veteran's current bilateral hearing loss disability and tinnitus are the result of his in-service noise exposure, there is evidence both in favor of and against the claim.  Evidence against the claim includes the service separation examination in May 1978, which showed normal hearing, and the opinions of VA examiners in May 2007, March 2011, and January 2012 that the Veteran's hearing loss and tinnitus were not related to his service.  Evidence in favor of the claim includes opinions from otolaryngologists in November 2004 and February 2012 specifically linking the Veteran's hearing loss and tinnitus to noise exposure in service, such as working around jet engines, and the Veteran's lay statements that he began to experience tinnitus and difficulty hearing while in service and that his symptoms have continued since service separation. 

As to the Veteran's lay statements, the Veteran is competent to provide testimony regarding symptoms he has experienced and things he has personally observed, which would include difficulty hearing and ringing or whistling in his ears.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Moreover, the Board finds the Veteran's statements and description of his symptoms to be credible.  

There is also competent medical evidence, in the form of opinions from specialist physicians in November 2004 and February 2012, which specifically note evidence of noise-induced hearing loss and relate that hearing loss to service.  Both doctors also linked the Veteran's current tinnitus to the noise exposure in service.  In light of all the evidence presented and considered, the Board finds that the evidence with regard to etiology of the Veteran's bilateral hearing loss disability and his tinnitus is at least in equipoise, and should be decided in favor of service connection.

The Board acknowledges that the Veteran had normal hearing at his discharge from active service, and that the March 2011 VA audiological examiner's opinion (including the January 2012 addendum opinion) did not find that the Veteran's bilateral hearing loss and tinnitus could be attributed to a specific date or circumstance during the Veteran's active military service.  Rather, the VA examiner found that the etiology of the Veteran's hearing loss and tinnitus was not likely to be related to the Veteran's service.  However, this is not determinative as to whether his current bilateral hearing loss and tinnitus is etiologically related to his military service and does not preclude service connection in this case.  In this regard, the Board notes that the VA audiological examiner based the opinion on the absence of hearing loss during the Veteran's service and stated that there was no evidence of in-service acoustic trauma, thereby failing to account for the hazardous noise exposure related to the Veteran's military specialty which is acknowledged by VA.  

Further, in Hensley v. Brown, the Court indicated that a Veteran need not have met the requirements of 38 C.F.R. § 3.385 while in service, only presently.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The VA examiner's conclusory opinion based on the absence of documented hearing loss at the time of discharge from service does not mean that there is no nexus between the Veteran's current hearing loss and tinnitus and his in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning). 

The evidence in this case is at least in equipoise with regard to the cause of the Veteran's current hearing loss and tinnitus.  Accordingly, service connection is warranted for bilateral hearing loss disability and tinnitus.



ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


